Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual une el Juez Asociado Señor Ne-grón García.
Como se sabe, la determinación de que un organismo administrativo tenga jurisdicción exclusiva para entender en algún asunto apareja consecuencias distintas y más graves que la determinación de que dicho organismo tenga jurisdicción primaria sobre éste. Esta última sólo significa que los tribunales deben diferir su intervención en el caso en cuestión hasta tanto el organismo administrativo espe-cializado haya considerado el asunto inicialmente. Como bien señala el Prof. Demetrio Fernández, cuando existe ju-risdicción primaria “el ejercicio de jurisdicción por el tribunal no ha sido eliminado sino meramente aplazado”. D. Fernández, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 1993, pág. 425.
En cambio, la existencia de la jurisdicción exclusiva en el organismo administrativo significa que el foro judicial no tiene autoridad alguna para intervenir. Se priva así a los tribunales de todo poder de entender en el asunto. La fa-cultad que comúnmente tienen los tribunales de jurisdic-ción general, queda suprimida en tal caso. Ferrer Rodríguez v. Figueroa, 109 D.P.R. 398 (1980).
En vista del alcance extremo que tiene la concesión de jurisdicción exclusiva, ella misma no puede presumirse nunca. Por el contrario, la norma sobre el particular es que sólo existe jurisdicción exclusiva cuando ello haya sido cla-ramente dispuesto por ley. De ordinario, la legislación co-rrespondiente debe fijar dicha jurisdicción exclusiva de *277modo expreso, o en términos tales que no haya lugar a dudas sobre ésta. Así lo hemos resuelto antes. Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223 (1994); First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426 (1983); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980). Esta es la norma que prevalece también en la jurisdicción norteamericana, de donde procede mayor-mente nuestro propio derecho administrativo. Véanse: Amalgamated Workers v. Edison Co., 309 U.S. 261 (1940); Administrative Law, 2 Am.Jur. 2d, pág. 512 (1994).
La norma de que la jurisdicción exclusiva debe ser fijada claramente por estatuto queda ilustrada al examinar los casos más conocidos de tal jurisdicción en Puerto Rico. Así, pues, la jurisdicción exclusiva de la Comisión de Investiga-ción, Procesamiento y Apelación (C.I.P.A.) se establece ex-presamente por estatuto. Dice la ley orgánica de esta enti-dad que:
La Comisión ... [a]ctuará como cuerpo apelativo con jurisdic-ción exclusiva para oír y resolver apelaciones. ... (Enfasis suplido.) 1 L.P.R.A. see. 172(2).
Igualmente, la jurisdicción de la Junta de Relaciones del Trabajo se establece expresamente:
Esta facultad será exclusiva .... (Énfasis suplido.) 29 L.P.R.A. sec. 68(a).
En otros casos, como el de la Comisión Industrial y como era el de la Administración de Estabilización Económica, la ley que crea el organismo administrativo no concede la fa-cultad en cuestión de manera expresa pero, en su lugar, establece un procedimiento particular, tanto en primera instancia como en apelación, que es claro y preciso, y del cual surge, sin ambages, que la jurisdicción inicial es exclusiva. Wirshing & Compañía v. Buscaglia, Tes., 64 D.P.R. 363 (1945); Asoc. de Distribuidores v. Admón. Estabilización, 81 D.P.R. 212 (1959).
*278En el caso de autos, la mayoría resuelve que la Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.) tiene la facultad exclusiva para enten-der en reclamaciones de horas extras de empleados municipales. Llega a tal conclusión por puro fíat, sin fun-damentos adecuados y sin un análisis cabal del asunto. La conclusión a la que llega la mayoría, además, es contraria a la norma antes mencionada de que la jurisdicción exclu-siva debe establecerse claramente, sin ambages, y es con-traria a nuestros propios precedentes sobre J.A.S.A.P. Veamos.
Nótese, en primer lugar, que ninguno de los estatutos pertinentes establecen expresamente que la jurisdicción en cuestión de J.A.S.A.P. es exclusiva. No lo dice la propia ley que crea a J.A.S.A.P. 3 L.P.R.A. secs. 1393-1398. Tampoco lo dice la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, que refiere a J.A.S.A.P. determinadas apelaciones de decisiones de las autoridades municipales. 3 L.P.R.A. sec. 4552. Como no hay una dispo-sición expresa, es necesario examinar si algunos de esos dos estatutos, de algún otro modo, establecen claramente y sin ambages que la jurisdicción en cuestión es exclusiva.
Uno de los dos estatutos aludidos, la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, no provee nada en particular que nos permita deter-minar que el legislador fijó claramente la jurisdicción ex-clusiva de J.A.S.A.P. en casos de reclamaciones de horas extras, como el de autos. Por el contrario, tanto el lenguaje utilizado en la escueta disposición en cuestión como el con-texto en que aparece dicha disposición, sólo dan lugar a dudas sobre si J.A.S.A.P. acaso tiene alguna autoridad para entender en este tipo de reclamaciones. La disposi-ción en cuestión escuetamente establece que el Alcalde y el Presidente de la Asamblea Municipal serán las autorida-des nominadoras del personal de sus respectivas ramas del *279gobierno municipal, y que J.A.S.A.P. “será el . organismo apelativo del sistema de administración de personal municipal”. (Enfasis suplido.) 21 L.P.R.A. sec. 4552. Dicha disposición está incluida en el capítulo de la ley, que regula el establecimiento, la estructura y la composición de un sistema para la administración del personal municipal fundamentado en el principio de mérito. Lo que se persigue en esta parte de dicha legislación, en esencia, es que en relación con el reclutamiento, la clasificación, el ascenso, el traslado y la retención de los empleados municipales, las actuaciones de las autoridades nominadoras sean confor-mes a las características propias de los puestos de con-fianza, de carrera o irregulares, según sea el caso, y sujeto al principio de mérito. En este contexto, a J.A.S.A.P. se le confiere una autoridad apelativa evidentemente para que ejerza aquí también la misma jurisdicción que tiene con respecto a otras agencias gubernamentales, cuando esté en disputa alguna acción relacionada con las áreas esenciales al principio de mérito. No hay nada, pues, en esta ley que permita concluir que el legislador claramente le dio una jurisdicción exclusiva sobre cualquier reclamación de horas extras de empleados municipales.
El otro estatuto, el que crea a J.A.S.A.P., al definir la jurisdicción apelativa de dicha entidad, la circunscribe a las acciones o decisiones de las autoridades nominadoras que de un modo u otro violen el principio de mérito. En tales casos, la parte afectada “podrá apelar” de tal acción o decisión, es decir, potestativamente, y las causas interpues-tas por los empleados “serán vistas en primera instancia” por J.A.S.A.P. Evidentemente, no se trata del lenguaje que se utiliza cuando se persigue establecer una jurisdicción exclusiva. Asoc. de Distribuidores v. Admón. Estabiliza-ción, supra. Así lo hemos resuelto reiteradamente antes, precisamente con respecto a J.A.S.A.P., al decidir que la autoridad de J.A.S.A.P. es tan sólo una de jurisdicción pri-*280maria y que no es de naturaleza exclusiva, que descarte siempre la utilización de otros medios procesales para cuestionar judicialmente la decisión administrativa que también puede dilucidarse ante J.A.S.A.P. Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988); Febres v. Feijoó, 106 D.P.R. 676 (1978); Pierson Muller I v. Feijoó, 106 D.P.R. 838 (1978).
En resumen, pues, la autoridad que se le confiere a J.A.S.A.P. en casos de empleados municipales es la misma que tiene ese organismo con respecto a otros empleados públicos. Hemos resuelto ya, reiteradamente, que se trata de una autoridad de jurisdicción primaria que no es exclu-siva, como la mayoría erróneamente y por puro fíat dice ahora que es a contrapelo de muchas decisiones nuestras en sentido contrario.
La mayoría confunde en este caso dos esquemas jurídi-cos de índole distinta al mezclar las funciones de J.A.S.A.P. con la determinación de horas extras. J.A.S.A.P. forma parte de la estructura de un sistema de servicio civil pro-fesional y despolitizado. Lo de las horas extras pertenece a otro orden de cosas. Se trata de una fundamental condición laboral de cualquier empleado, tanto gubernamental como de la empresa privada. J.A.S.A.P. es un elemento integral del entramado que busca asegurar la más sana adminis-tración pública. Las horas extras, en cambio, son una de las garantías constitucionales que protege la dignidad de los trabajadores. Aunque hay tangencias entre estos dos (2) importantes esquemas jurídicos, ello no permite supo-ner, como lo hace la mayoría, que la determinación de horas extras es una función exclusiva inherente a J.A.S.A.P.
HH
Como la situación que tenemos ante nos es propiamente de jurisdicción primaria, la cuestión que debemos diluci-dar es si existe en este caso unas circunstancias especiales *281que justifiquen no seguir aquí la norma de postergar la intervención judicial hasta tanto el organismo administra-tivo —J.A.S.A.P.— haya entendido en el asunto litigioso. Es decir, debemos decidir si el tribunal de instancia debió referir la controversia de este caso al foro administrativo, a la luz de los factores pertinentes que deben ponderarse en los casos de jurisdicción primaria, que persiguen coordinar y armonizar la labor adjudicativa entre ambos foros. Delgado Rodríguez v. Nazario de Ferrer, supra; Ferrer Rodríguez v. Figueroa, supra.
La respuesta obvia a la interrogante formulada en el párrafo anterior es que no debe aplazarse más la interven-ción judicial. El caso de autos trata de horas extras, asunto que los tribunales adjudican de ordinario, y que no re-quiere conocimientos especializados. Se trata, además, de un reclamo que se origina en una disposición constitucio-nal, como lo admite la propia mayoría. Y se trata, final-mente, de un asunto que requiere pronta solución, por tra-tarse de una reclamación de índole laboral. Desde el punto de vista de la justicia social, no existe razón alguna para que los trabajadores municipales queden excluidos de la fundamental política pública del país, que exige diligencia y prontitud en la tramitación de las reclamaciones salaria-les de los obreros. Sus necesidades económicas y su rela-tiva debilidad frente al patrono no son menores que las de otros trabajadores.
Nótese que aquí el patrono, el Municipio de Guaynabo, ha estado arrastrando los pies y dándole largas a la recla-mación por espacio de varios años. La querella salarial de estos trabajadores municipales se presentó el 20 de junio de 1991. El Municipio primero pidió y obtuvo una prórroga para contestar; luego interpuso reiteradas objeciones rela-tivas a su emplazamiento; posteriormente compareció para alegar la prescripción de las reclamaciones; más tarde so-licitó una prórroga para contestar los interrogatorios que se le sometieron; entonces cambió de representación legal. *282Luego de aún otros trámites procesales, el 29 de noviembre de 1993, casi dos años y medio después de la querella, el Municipio de Guaynabo solicitó su desestimación, ale-gando entonces que la jurisdicción sobre dicha querella co-rrespondía a J.A.S.A.P. A estas alturas, pasados ya cinco años desde que se presentó la querella judicialmente, no tiene sentido postergar más la solución de este caso, remi-tiéndolo al foro administrativo.
•Como la mayoría opta por otro curso de acción, que con-sidero injusto y desacertado, disiento.